FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50068

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01461-JAH

  v.
                                                 MEMORANDUM *
JOSE M. GOMEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jose M. Gomez appeals from the 46-month sentence imposed following his

guilty-plea conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez contends that the district court failed to respond adequately to his

argument that his criminal history category classification overrepresented the

seriousness of his criminal history. The district court did not err, must less plainly

err, in rejecting that argument. See United States v. Blinkinsop, 606 F.3d 1110,

1114-17 (9th Cir. 2010).

      AFFIRMED.




                                           2                                     11-50068